Citation Nr: 0730481	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  06-18 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bursitis in both 
shoulders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran had active service from August 1970 to  June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. New Orleans, Louisiana, which denied service connection 
for bursitis in both shoulders.

In July 2007, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his videoconference hearing, the veteran contended that he 
injured his shoulders in a tank accident in 1970 or 1971 
while on active duty in Germany.  The veteran has submitted 
pictures of himself while in the service with a sling on his 
right arm.  

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) 
notice and with regard to the veteran's claim for service 
connection for bursitis in both shoulders, VA must provide 
the veteran notice that complies with Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  In his videoconference hearing, the 
veteran indicated that there were witnesses to the in-service 
tank accident.  He should be informed that he can submit 
statements from these individuals detailing their 
observations of the alleged accident.

The veteran's service medical records do not reflect a 
shoulder injury while in service.  However, it appears that 
all of the veteran's service medical records are not in the 
claims file, including those from his active duty in Germany.   
In addition, the veteran's service personnel records are not 
in the claims file.  The RO/AMC should obtain the veteran's 
service personnel records to determine his dates of service 
in Germany.  Once these have been obtained, the RO/AMC should 
attempt to obtain any records from his time serving in 
Germany. 

The claims file includes medical records which reflect that 
the veteran was examined for reserve component purposes.  
However, it is clear that, if the veteran served in a reserve 
component, the complete records of such service are not 
associated with the claims file.  The RO/AMC should obtain 
all of the veteran's medical records from his reserve 
component service.  

In his videoconference hearing and in his private 
chiropractic treatment records, the veteran indicated he 
worked for the police force and underwent physical fitness 
testing.  The RO/AMC should obtain the veteran's employment 
records reflecting the physical fitness testing.

The veteran has submitted a copy of a fully favorable 
decision made by the Office of Disability Adjudication and 
Review of the Social Security Administration (SSA).  The 
RO/AMC should obtain all SSA records associated with this 
decision.

Finally, the RO/AMC should secure any additional relevant VA 
treatment records that the veteran identifies or any relevant 
private medical records that the veteran authorizes VA to 
obtain.  In particular, the veteran testified that he had 
been seen by a chiropractor named Dr. Dale who administered 
shots to his shoulders in the mid 1970s.  The RO/AMC should 
attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
complies 38 U.S.C.A. § 5103(a) and any 
applicable legal precedent, including 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In this letter, the RO/AMC 
should also ask the veteran to provide 
any information regarding any outstanding 
VA, governmental, private, or 
occupational records related to treatment 
for shoulder condition.  The veteran 
should be advised that evidence proximate 
to service is more persuasive than 
current evidence, and he should be 
advised to identify or submit any 
additional records or alternative types 
of records that would provide evidence 
relating to his symptoms or treatment 
proximate to his service discharge in 
1973.

The RO/AMC should also notify the veteran 
that he can provide statements from the 
former fellow service members who could 
verify the alleged in-service tank 
accident.  

The veteran should be asked to provide a 
written description of the alleged 
incident in which his shoulders were 
injured, as that portion of the 
transcript of the videoconference hearing 
is difficult to understand.  

Ask the veteran to identify the reserve 
component with which he served.  Request 
the veteran's reserve component records 
from the appropriate agency.  
 
2.  The RO/AMC should request that the 
National Personnel Records Center (NPRC), 
Army Reserve Personnel Center (ARPERCEN), 
or the service department, provide the 
veteran's service personnel records and 
verify all periods of the veteran's 
active service and Army Reserve service.  
Then, the VA should request from NPRC, 
ARPERCEN or the Adjutant General for the 
state in which the reserve component he 
served with was located, Department of 
the Army, and any other source identified 
by NPRC, to search for the veteran's 
complete service and reserve component 
medical records, including the veteran's 
service medical records during the period 
he served in Germany (approximately 1970 
to 1971), including a search for any 
separately-filed hospital records.  If 
records are unavailable, please have the 
agency so indicate.  

3.  The RO/AMC should obtain the 
veteran's employment records while he was 
working for the police force.  In 
particular, the RO should obtain all 
physical fitness testing records, records 
of work accommodation, or records of time 
lost due to illness, with the reasons 
therefor.

4.  The RO/AMC should obtain the 
veteran's complete file from SSA.

5.  The RO/AMC should ask the veteran to 
identify all health care providers and 
facilities by whom or at which he has 
been treated for his shoulder condition 
since his discharge from active duty 
through the present.  In particular, VA 
should obtain any treatment records from 
the VA medical center where he is 
currently receiving treatment.  All 
attempts to secure these records, and any 
response received, must be documented in 
the claims folder.  The RO/AMC should 
also secure any private or employment 
records that the veteran authorizes VA to 
obtain.  The veteran is asked to assist, 
if possible, in obtaining these records 
or to provide the records himself if he 
has them in his possession.  If records 
are unavailable, please have the 
provider, facility, agency, or employer 
so indicate.

6.  After the above actions have been 
completed, the AMC/RO must then re-
adjudicate the appellant's claims for 
service connection.  The veteran should 
be afforded VA examination of his 
shoulders and a medical opinion obtained 
if any evidence obtained during the 
course of the Remand provides support for 
the veteran's allegations that he injured 
his shoulder or shoulders in service.  If 
examination is afforded, the examiner 
should be directed to review the 
photograph the veteran submitted showing 
himself in a sling on one arm and the 
examiner should review the written 
description of the incident provided by 
the veteran.  If any determination 
remains unfavorable to the appellant, he 
and his representative must be furnished 
with a supplemental statement of the 
case.  Thereafter, the appellant and his 
representative should be afforded the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.   
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
TRESA M. SCHLECHT 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



